Citation Nr: 0000716	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-28 361	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder from April 2, 1996, to May 21, 
1997 (other than during periods of hospitalization).

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder for the period beginning on 
May 22, 1997. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from February 1968 to 
February 1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse actions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In October 
1999, a hearing was held at the RO before the Board Member 
rendering this decision, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1999). 
 
The claim on appeal is an original claim placed in appellate 
status by a notice of disagreement taking exception with the 
initial rating for post-traumatic stress disorder of 10 
percent effective from April 2, 1996, by a September 1996 
rating decision.  Accordingly, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application.  

During the appeal period, this rating was increased to 30 
percent effective from April 2, 1996, by a September 1997 
rating decision.  (There are periods for which a temporary 
total rating for hospitalization have been assigned.  Those 
periods and the ratings assigned are not for consideration 
herein.  The question herein concerns the rating to be 
assigned for various periods.)  

A 50 percent rating was assigned for post-traumatic stress 
disorder by a January 1999 rating decision; as this decision 
assigned an effective date of May 22, 1997, for the 50 
percent rating.  There remains for adjudication the issue of, 
as listed on the title page, entitlement to an evaluation in 
excess of 30 percent for post-traumatic stress disorder from 
April 2, 1996, to May 21, 1997.  See AB v. Brown 6 Vet. App. 
35 (1993).  Again, this is for those periods during which the 
temporary total rating was not assigned.

At his October 1999 hearing, the veteran submitted a document 
from the Social Security Administration indicating the 
veteran has been receiving Social Security disability 
benefits since June 1996.  The veteran did not waive his 
right to have the RO review this evidence.  See 
38 C.F.R. § 20.1304(c) (1999).  In addition, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter Court) 
has stated that the duty to assist the veteran includes 
obtaining records from the Social Security Administration.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, 
the RO upon remand will be directed to obtain any pertinent 
records from the Social Security Administration and conduct 
the initial review of any such records obtained.  It has also 
been some time since the veteran was afforded a VA 
psychiatric examination, and in light of the necessary 
development discussed above, the RO upon remand will be 
requested to schedule the veteran for such an examination, as 
well as a social and industrial survey.   

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.  The appellant's 
assistance in obtaining these records 
should be requested as needed.

2.  The veteran and his representative 
are afforded the opportunity to submit 
additional medical evidence of treatment 
to the extent such records are not on 
file.  The appellant and his 
representative are free to request the 
RO's assistance as to records 
development, and should denote any VA 
medical treatment that the appellant has 
had which might be pertinent and not 
already on file.  They are also free to 
submit additional evidence or argument as 
to this issue while the claim is 
undergoing development.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

3.  The veteran should be afforded a VA 
psychiatric examination to assess the 
severity of his service-connected post-
traumatic stress disorder.  The report 
from this examination should include a 
Global Assessment of Functioning (GAF) 
score estimating the degree to which the 
post-traumatic stress disorder interferes 
with the veteran's ability to work.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

5.  Based on a review of the evidence 
obtained as a result of the development 
requested above and the other evidence of 
record, the RO is to readjudicate the 
issues on appeal as listed on the title 
page.  The adjudication of the increased 
rating claims on appeal should include 
consideration of whether "staged 
ratings" are warranted.  Fenderson, 12 
Vet. App. at 119.    

Thereafter, to the extent the benefits sought are not 
granted, and after application of applicable procedures, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to assist the veteran 
in the development of his appeal, and the Board does not 
intimate an opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



